United States Court of Appeals
                        FOR THE EIGHTH CIRCUIT
                                ___________

                                No. 09-2680
                                ___________

Nicholas Nnaji,                         *
                                        *
             Appellant,                 *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * Eastern District of Arkansas.
United States of America,               *
                                        * [UNPUBLISHED]
             Defendant,                 *
                                        *
J. Huff, Counselor, FCI - Forrest City; *
J. Duby-Gilley, Manager, FCI -          *
Forrest City; M. Danaher, Case          *
Manager, FCI - Forrest City; H.         *
Thornton, Officer, FCI - Forrest City, *
                                        *
             Appellees.                 *
                                   ___________

                           Submitted: March 29, 2010
                              Filed: April 2, 2010
                               ___________

Before MELLOY, BOWMAN, and SMITH, Circuit Judges.
                         ___________

PER CURIAM.
       Federal inmate Nicholas Nnaji appeals the district court’s1 dismissal of his civil
rights action following an evidentiary hearing. Upon careful review of the record and
Nnaji’s arguments on appeal, see Choate v. Lockhart, 7 F.3d 1370, 1373 & n.1 (8th
Cir. 1993), we find no basis for reversal. Specifically, Nnaji’s consent was not
required for the magistrate judge to conduct proceedings under 28 U.S.C.
§ 636(b)(1)(B), and the district court in this case can be presumed to have conducted
a de novo review of any disputed portions of the magistrate’s findings and
recommendations, see United States v. Lothridge, 324 F.3d 599, 600-01 (8th Cir.
2003). We also conclude that judgment in favor of defendants was proper, see
Sisneros v. Nix, 95 F.3d 749, 752 (8th Cir. 1996) (inmate claiming retaliation is
required to meet substantial burden of proving actual motivating factor for adverse
action was as alleged); Choate, 7 F.3d at 1376 (prison officials are liable only for
personal involvement in constitutional violation), and that no abuse of discretion
occurred with regard to the adequacy of discovery and the denial of Nnaji’s request
for appointment of counsel, see Nord v. Kelly, 520 F.3d 848, 852 (8th Cir. 2008)
(reviewing for abuse of discretion district court’s refusal to allow further discovery
prior to ruling on motion for summary judgment); Phillips v. Jasper County Jail, 437
F.3d 791, 794 (8th Cir. 2006) (standard of review and relevant criteria for decision
regarding appointment of counsel in civil case).

      Accordingly, we affirm. See 8th Cir. R. 47B.
                     ______________________________




      1
        The Honorable Brian S. Miller, United States District Judge for the Eastern
District of Arkansas, adopting the report and recommendations of the Honorable H.
David Young, United States Magistrate Judge for the Eastern District of Arkansas.

                                          -2-